DETAILED ACTION
This office action is a response to an application filed on 09/28/2018 in which Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length. See 37 C.F.R. 1.72/ MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference character 58 mentioned in the description. 
Fig. 2 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 54 has been used to designate both a third-laser-beam and a horizontal-plane parallel to the bore-axis. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the informalities. For improved clarity and consistency, the Office recommends the following corrections:
Claim 1: 
Line 1: “
Line 4: “[said] the single movable-mirror
Line 10: “[said] the second-direction”
Claim 3: 
Lines 2-3: “[said] the second-liquid-crystal-element”
Claim 5:
Line 2: “a second-surface”
Claim 7: 
Line 1-2: “
Line 3: “[the] a plurality of laser-beams”
Line 7: “the second-direction”
Claim 9: 
Lines 2-3: “[said] the second-liquid-crystal-element”
Claim 12: 
Lines 2-3: “the third-laser-beam and the fourth-laser-beam intersect.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. Claim 1 (on lines 6-7) and Claim 7 (on line 4) recite a bore-axis of the system. This term 
For examination purposes “a bore-axis of the system” term has been construed to identify an axis parallel to at least one surface of at least one of two claimed optical wedges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US20180284282), in view of Philipp (US20200256959) and Lizotte (US20020196534). Lizotte was originally cited in the information disclosure statement. 

Regarding Claim 1, Hong discloses a lidar system for determining distance to an object (Fig. 1; [005]), comprising:
a laser-source configured to emit a plurality of laser-beams (Fig. 1; a light source 101; [0037]),

a second-optical-wedge configured to direct at least a second-laser-beam of the plurality of laser-beams (Figs. 1 and 3; [0039] and [0051]).

Hong also discloses a stationary mirror ([0042]), but stop short disclosing a single movable-mirror positioned to reflect the plurality of laser-beams from the laser-source, said movable-mirror operable to pivot about a single rotation-axis. Furthermore, Hong does not disclose a first-shutter, a second-shutter and a controller-circuit in communication with the first-shutter and the second-shutter.

Philipp teaches a single movable-mirror, positioned to reflect the plurality of laser-beams from the laser-source, said movable-mirror operable to pivot about a single rotation-axis (Figs. 1-2; the mirror 15; [0034]). 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified the stationary mirror of Hong with teachings of Philipp to attain a single movable-mirror. 

The movable mirror allows to use two stationary optical wedges instead of two rotating optical wedges (a Risley prism pair). The person of ordinary skill in the art would have been motivated by an opportunity to reduce the number of moving parts in the lidar system which predictably leads to a better cost/performance ratio. 
Another strong motivation for the person of ordinary skill in the art would have been Philipp’s teachings on a large horizontal field of view of a system with the single movable-mirror and a stationary two-wedge like refractive element (Figs. 1-2; [0012]) wherein the first-optical wedge configured to direct at least a first-laser-beam of the plurality of laser-beams reflected by the single movable-mirror in a first-direction with respect to a bore-axis of the system, and the second-optical-wedge configured to direct at least a second-laser-beam of the plurality of laser-beams reflected by the movable-mirror in a second-direction with respect to the bore-axis of the system, said second-direction characterized as different from the first-direction.

However, Hong modified in view of Philipp does not teach a first-shutter, a second-shutter and a controller-circuit in communication with the first-shutter and the second-shutter.

Lizotte teaches a first-shutter interposed between the first-optical-wedge and the movable-mirror (Fig. 3; a door 29 for a beam 32 to a surface 48; [0053])
a second-shutter interposed between the second-optical-wedge and the movable-mirror (Fig. 3; door 29 for a beam 28 to a surface 46 [0053]); and
a controller-circuit in communication with the first-shutter and the second-shutter, wherein the controller-circuit is configured to alternately operate the first-shutter and the second-shutter to a transmissive-state and a blocking-state [0053].

It would have been obvious to the person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Hong in view of Philipp with teachings of Lizotte. 

Hong already pointed at the challenges of lidar system with a small form factor. Incorporation in Hong and Philipp’s system the first and second shatters, alternately sending laser radiation to the first and second optical wedges, as disclosed by Lizotte, allows predictably reduce mutual interference/noise in the lidar system with the small form factor. Furthermore, alternately engaged shutters predictably reduce requirements to a sensor processing capabilities on a receiving side of the lidar system.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US20180284282), in view of Philipp (US20200256959), Lizotte (US 20020196534) and Tomizawa (US20180213211).

Regarding Claim 2, Hong modified in view of Philipp and Lizotte teaches the lidar system of Claim 1.

However, the combination of Hong, Philipp and Lizotte failed to teach the first-shutter including a first-liquid-crystal-element operable to the transmissive-state and the blocking-state.

Tomizawa discloses the first-shutter including a first-liquid-crystal-element operable to the transmissive-state and the blocking-state (Fig. 5; the display panel 22 coupled to the prism 24a; [0076]).

It is well known in the prior art that each pixel/subpixel of a liquid crystal display is independently operable with a color filter (R, G or B) coupled to a liquid crystal, sandwiched between two transparent electrodes 

The person of ordinary skill in the art would have been motivated to incorporate a widely available, reliable and inexpensive technology (liquid crystal shutter) into the lidar system which predictably leads to a better cost/performance ratio.

Regarding Claim 3, Hong modified in view of Philipp, Lizotte and Tomizawa teaches the lidar system as in Claims 1-2. Tomizawa also discloses the second-shutter including a second-liquid-crystal-element independent of the first-liquid-crystal-element, said second-liquid-crystal-element operable to the transmissive-state and the blocking-state (Fig. 5; the display panel 22 coupled to the prism 24b; [0076]).

Regarding Claim 4, Hong modified in view of Philipp, Lizotte and Tomizawa teaches the lidar system as in Claim 1. Tomizawa also discloses the second-direction characterized as complementarily-opposed to the first-direction (Fig. 5; the prism filter 24a and 24b; [0053]).

Regarding Claim 5, Hong modified in view of Philipp, Lizotte and Tomizawa teaches the lidar system as in Claim 1. Tomizawa furthermore discloses the first-optical-wedge defines a first-surface and the second-optical-wedge defines a second-face, and the first-surface and the second-surface are oriented relative to each other such that a third-laser-beam that passes through the first-surface and a fourth-laser-beam that passes through the second-surface intersect a horizontal-plane parallel to the bore-axis (Fig. 7A; a prism filter 34;.[0057]).

Regarding Claim 6, Hong modified in view of Philipp, Lizotte and Tomizawa teaches the lidar system as in Claims 1 and 5. Tomizawa also discloses the first-surface and the second-surface, oriented relative to each other such that the third-laser-beam and the fourth-laser-beam intersect (Fig. 7A; a prism filter 34; [0057]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US20190204423) in view of Lizotte (US20020196534).

Claim 7, O’Keeffe discloses an optical assembly for a lidar system for determining distance to an object (Fig. 21D; [0045]), comprising:
a first-optical wedge configured to direct at least a first-laser-beam of the plurality of laser-beams in a first-direction with respect to a bore-axis of the system (Fig. 21D; 2160a lens; [0185]); and
a second-optical-wedge configured to direct at least a second-laser-beam of the plurality of laser-beams in a second-direction with respect to the bore-axis of the system, said second-direction characterized as different from the first-direction (Fig. 21D; 2160b lens; [0185]).

However, O’Keeffe failed to teach a first-shutter interposed between the first-optical-wedge and a laser-source that emits the first-laser-beam, and a second-shutter interposed between the second-optical-wedge and the laser-source that emits the second-laser-beam, wherein the first-shutter and the second-shutter are characterized as each independently operable to a transmissive-state and a blocking-state.

Lizotte teaches a first-shutter interposed between the first-optical-wedge and a laser-source that emits the first-laser-beam (Fig. 3; a door 29 for a beam 32 to a surface 48; [0053]), and 
a second-shutter interposed between the second-optical-wedge and the laser-source that emits the second-laser-beam, wherein the first-shutter and the second-shutter are characterized as each independently operable to a transmissive-state and a blocking-state (Fig. 3: a door 29 for a beam 28 to a surface 46 [0053]).

It would have been obvious to the person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of O’Keeffe with teachings of Lizotte. 

Incorporation of the first and second shatters, alternately sending laser radiation to the first and second optical wedges, allows predictably reduce mutual interference/noise in the lidar system. Furthermore, alternately engaged shutters predictably reduce requirements to a sensor processing capabilities on a receiving side of the lidar system.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US20190204423) in view of Lizotte (US20020196534) and Tomizawa (US20180213211).

Regarding Claim 8, O’Keeffe and Lizotte teach the optical assembly for the lidar system of Claim 7.

However, the combination of O’Keeffe and Lizotte failed to teach that the first-shutter including a first-liquid-crystal-element operable to the transmissive-state and the blocking-state.

Tomizawa discloses the first-shutter including a first-liquid-crystal-element operable to the transmissive-state and the blocking-state (Fig. 5; the display panel 22 coupled to the prism 24a; [0076]).

It is well known in the prior art that each pixel/subpixel of a liquid crystal display is independently operable with a color filter (R, G or B) coupled to a liquid crystal, sandwiched between two transparent electrodes and two polarizers and forming a liquid crystal shutter. The liquid crystal shutter is switched between a transmissive-state and a blocking state. 

The person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to incorporate a widely available, reliable and inexpensive technology (liquid crystal shutter) into the lidar system which predictably leads to a better cost/performance ratio.

Regarding Claim 9, the combination of O’Keeffe, Lizotte and Tomizawa teaches the optical assembly for the lidar system of Claims 7 and 8. Tomizawa also teaches the second-shutter including a second-liquid-crystal-element independent of the first-liquid-crystal-element, said second-liquid-crystal-element operable to the transmissive-state and the blocking-state (Fig. 5; the display panel 22 coupled to the prism 24b; [0076]).

Regarding Claim 10, the combination of O’Keeffe, Lizotte and Tomizawa teaches the optical assembly for the lidar system of Claims 7. Tomizawa also teaches the second-direction characterized as complementarily-opposed to the first-direction (Fig. 5; the prism filter 24a and 24b; [0053]).

Regarding Claim 11, the combination of O’Keeffe, Lizotte and Tomizawa teaches the optical assembly for the lidar system of Claims 7. Tomizawa, furthermore, teaches the first-optical-wedge defining a first-surface and the second-optical-wedge defining a second-face, and the first-surface and the second-surface are oriented relative to each other such that a third-laser-beam that passes through the first-surface and a fourth-laser-beam different from the third-laser-beam and that passes through the second-surface intersect a horizontal-plane parallel to the bore-axis (Fig. 7A; a prism filter 34; [0057]).

Regarding Claim 12, the combination of O’Keeffe, Lizotte and Tomizawa teaches the optical assembly for the lidar system of Claims 7 and 11. Tomizawa also teaches the first-surface and the second-surface oriented relative to each other such that the first-laser-beam and the second-laser-beam intersect (Fig. 7A; a prism filter 34; [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant disclosure:

US2021/0141158 (Fig. 8C)
US5463468 (Fig. 7) teache a beam steering devices with a single movable-mirror.

US10634898 (Fig. 8)
US 20140008549 (Fig. 3)
US2021/0239949 (Fig. 9) 
US 9696687 (Fig. 1)
US 20140232992 (Fig. 9)
US 20120092735 (Fig. 18)
US 20110149018 (Fig. 23)
US 20110102560 (Fig. 6C)
US 20100201606 (Fig. 4B)
US 6144397 (Fig. 8) teach an optical wedge assembly to provide a wider field of view.

US 10948631 (Fig. 4C) teaches an optical system with liquid crystal shutters involved alternately 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV LEVENETS whose telephone number is (571)272-8338.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV LEVENETS/Examiner, Art Unit 4183                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645